         Case 1:14-md-02543-JMF Document 7900 Filed 05/06/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                   14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 ORDER OF DISMISSAL
This Document Relates To:
The Cases Identified in Exhibit A
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        On February 3 and 4, 2020, the Court granted the motions to withdraw by Langdon &

Emison, LLC (the “Firm”) to withdraw from their representation of the plaintiffs listed in Exhibit

A (the “Affected Plaintiffs”). See 14-MD-2543, ECF Nos. 7707, 7711 (the “Orders”). Pursuant

to the Orders, the Affected Plaintiffs had ninety days — until May 4, 2020 — to file, in the form

of a new lawsuit, an amended and severed complaint as well as a Related Case Statement in the

United States District Court for the Southern District of New York, and to pay any filing fee

associated with filing a complaint pursuant to 28 U.S.C. § 1914(a). Id. ¶ 3. On May 5, 2020,

pursuant to Paragraph 5 of the Orders, New GM filed a First Notice of Non-Compliance

pertaining to the Affected Plaintiffs’ failure to comply with the Orders and requested that the

Court dismiss their claims without prejudice. See 14-MD-2543, ECF No. 7899.

        In light of the Affected Plaintiffs’ failure to file an amended and severed complaint by the

deadline set in the Orders, the Affected Plaintiffs’ claims are hereby DISMISSED without

prejudice. Per Paragraph 6 of Orders, should any Affected Plaintiff file an amended and severed

complaint, a Related Case Statement, and a filing fee within the next thirty days, their

dismissal will be vacated. If an Affected Plaintiff does not submit the requisite filings within
        Case 1:14-md-02543-JMF Document 7900 Filed 05/06/20 Page 2 of 4



the next thirty days, New GM may move to dismiss their claims with prejudice. See Orders

¶ 6.

       In light of the process set forth in the Orders and above, the Clerk of Court should not

terminate any Affected Plaintiff as a party at this time. The Court will direct the Clerk of Court

to do so if or when an Affected Plaintiff’s claims are dismissed with prejudice.

       In accordance with the Orders, New GM shall serve a copy of this Order on the Affected

Plaintiffs and file proof of such service. See Orders ¶ 5.

       SO ORDERED.

Dated: May 6, 2020                                 __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
Case 1:14-md-02543-JMF Document 7900 Filed 05/06/20 Page 3 of 4



                                             Exhibit A
          Case 1:14-md-02543-JMF Document 7900 Filed 05/06/20 Page 4 of 4




                                    EXHIBIT A


Name                         Cause No.
Adair, Dale                  Adair v. General Motors LLC, 17-CV-10178
Buchanan, Kiana              Buchanan v. General Motors LLC, 18-CV-3549
Case, Roscoe                 Case v. General Motors LLC, 18-CV-11689
Champagne, Sherry Ann        Champagne et al. v. General Motors LLC, 18-CV-8922
IARE Van Hugh Needham
Hamilton, Cedric             Hamilton v. General Motors LLC, 19-CV-2288
Harp, Cyndi                  Harp v. General Motors LLC, 18-CV-11239
Henry, Shannon               Springer et al. v. General Motors LLC, 18-CV-5958
Jackson, Christine           Jackson v. General Motors, 19-CV-3209
Montford, Derick             Montford v. General Motors LLC, 18-CV-6669
Perry, Jessica               Perry v. General Motors LLC; 18-CV-01459
Springer, Jamie              Springer et al. v. General Motors LLC, 18-CV-5958
Tagnani, Kristopher          Tagnani v. General Motors LLC, 18-CV-11146
Terrell, Tanginiki           Terrell v. General Motors LLC, 18-CV-05876
Thompson, Roger              Thompson, Jr. v. General Motors LLC, 19-CV-07863
Tuggle, Deborah              Tuggle v. General Motors LLC, 18-CV-00970
Williford, Karen             Williford v. General Motors LLC, 19-CV-2260
Williford, Ricky             Williford v. General Motors LLC, 19-CV-2259
